Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JANE L. DEUTSCH, Executrix of the Estate : No.
of FRANK W. DEUTSCH, lil, :
Plaintiff
Vv.
THE TORO COMPANY, :
Defendant : JURY TRIAL DEMANDED

COMPLAINT

Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill, by and
through counsel, Cohen, Feeley, Altemose & Rambo, P.C., hereby brings this Complaint

against Defendant, The Toro Company, and in support hereof, avers as follows:

PARTIES

1. Plaintiff, Jane L. Deutsch (“Plaintiff’) is an adult individual who resides in the
State of Florida at 70 Long Meadow Place Rotunda West, FL 33947 and who is a citizen

of the Commonwealth of Pennsylvania.

2. Plaintiff, Jane L. Deutsch, is the widow of Frank W. Deutsch, Ill (‘Decedent’),
who died testate on September 3, 2019, and who resided with Plaintiff at all relevant

times prior to his death.

3. Plaintiff, Jane L. Deutsch, is the Executrix of the Estate of Decedent, having
been duly appointed same in Decedent's Will and also by the Register of Wills of Lehigh

County, Pennsylvania on September 18, 2019.
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 2 of 24

4. Pursuant to Probate, Estates and Fiduciaries Code, 20 P.S. § 3373, and The
Survival Act, 42 P.S. § 8302, all rights of a Decedent, including causes of action for
injuries and/or death, and all actions to enforce said rights shall be brought by the
personal representative of the Decedent.

5. Pursuant to the Wrongful Death Act, 42 P.S. § 8301, an action may be brought,
under procedures prescribed by general rules, to recover damages for the death of an
individual caused by the wrongful act or neglect or unlawful violence or negligence of
another if no recovery for the same damages claimed in the wrongful death action was
obtained by the injured individual during his lifetime and any prior actions for the same
injuries are consolidated with the wrongful death claim so as to avoid a duplicate
recovery.

6. Pursuant to the Wrongful Death Act, 42 P.S. § 8301, the right of action created
by the Act shall exist for the benefit of the spouse, children or parents of the deceased,
and the damages recovered shall be distributed to the beneficiaries in the proportion they
would take the personal estate of the decedent in the case of intestacy and without
liability to creditors of the deceased person under the statutes of this Commonwealth.

7. Pursuant to Pa.R.C.P. 2202(a), Wrongful Death actions shall be brought by the
personal representative of the Decedent for the benefit of those persons entitled by law to
recover damages for such wrongful death.

8. Plaintiff, Jane L. Deutsch, in her capacity as Executrix of the Estate of
Decedent, is the person entitled under and by virtue of the Probate, Estates and
Fiduciaries Code, 20 P.S. § 3373; the Survival Act, 42 P.S. § 8302, the Wrongful Death

Act, 42 P.S. § 8301, and Pennsylvania Rule of Civil Procedure 2202 to bring and recover
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 3 of 24

damages for a Decedent’s injuries and/or death in a Survival Action on behalf of the
Estate of Decedent and to bring and recover damages in Wrongful Death action on
behalf of the wrongful death beneficiaries of Decedent, who in this matter is Plaintiff.

9. Defendant, The Toro Company (“Defendant” or “Toro”), is a corporation,
partnership, limited partnership, incorporated association, unincorporated association,
limited liability corporation, limited liability partnership or other business entity that it is a
citizen of the State of Minnesota where it maintains a registered office and regular place of
business at 8111 Lyndale Avenue South, Bloomington, MN 55420.

10. At all times relevant hereto, Defendant regularly and continuously did business
within the Commonwealth of Pennsylvania.

11. At all times relevant hereto, Defendant was registered with the Pennsylvania
Department of State as a foreign corporation registered and licensed to do business
within the Commonwealth of Pennsylvania under Entity No. 2046351.

12. At all times relevant hereto, Defendant acted and/or failed to act by itself and
by and through its agents, agencies, servants, workmen, divisions, subsidiaries and/or
employees acting within the course and scope of their employment and in furtherance of

Defendant's business interests.

JURISDICTION AND VENUE

13. This Court has diversity jurisdiction under Section 1332(a)(1) of Title 28 of

the United States Code, 28 U.S.C. Section 1332(a)(1) and (a)(2).

14. This Court has venue over this action pursuant to 28 U.S.C. Section

1391(b)(2).
Case 5:19-cv-05019-JLS Document 1 Filed 10/21/19 Page 4 of 24

FACTS

15. Atall times relevant hereto, Plaintiff was employed by CAMRRA, LLC d/b/a
Locust Valley Golf Club (“CAMRRA, LLC”).

16. Atall times relevant hereto, CAMRRA, LLC was the owner and operator of
Locust Valley Golf Club, an eighteen hole golf course located at 5525 Locust Valley
Road, Coopersburg, PA 18036.

17. At all times relevant hereto, Decedent was acting in the course and scope of
his employment for CAMRRA, LLC at the Locust Valley Golf Club.

18. At all times relevant hereto, Defendant, was engaged in the business of
designing, fabricating, manufacturing, marketing, advertising, constructing, distributing,
supplying, selling, maintaining, installing, servicing, repairing, inspecting and/or leasing
commercial sit-down mowers and other three and four wheel vehicles, designed and
manufactured specifically for the golf industry, including but not limited to commercial
greens mowers, rough mowers and fairway mowers.

19. Atall times relevant hereto, Defendant designed, fabricated, manufactured,
marketed, advertised, constructed, distributed, supplied, sold, maintained, installed,
serviced, repaired, inspected and /or leased the Greensmaster 3100 commercial greens
mowers.

20. At all times relevant hereto, Defendant designed, fabricated, manufactured,
marketed, advertised, constructed, distributed, supplied, sold, maintained, installed,
serviced, repaired, inspected and /or leased the Greensmaster 3100 commercial greens

mowers with the intent that said mowers be used to cut the grass on greens and tee
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 5 of 24

boxes and that it be used by the user to transit other areas of the golf course to cut
greens and tee boxes, including sloped areas of the golf course.

21. Atall times relevant hereto when Defendant designed, fabricated,
manufactured, marketed, advertised, constructed, distributed, supplied, sold, maintained,
installed, serviced, repaired, inspected and /or leased the Greensmaster 3100
commercial greens mowers, it was reasonably foreseeable to Defendant that said
mowers would be used to cut the grass on greens and tee boxes and that it would be
used by the user to transit other areas of the golf course to cut greens and tee boxes,
including sloped areas of the golf course.

22. Prior to September 3, 2019, CAMRRA, LLC purchased a Greensmaster 3100
commercial greens mower, Serial #04353-70411 (the “subject product”), for use by
Decedent and its employees at the Locust Valley Golf Club.

23. On or about September 3, 2019, Decedent was operating the subject product
as intended, or in a manner that was reasonably foreseeable to Defendant, when the
product slid down a bank and rolled over, striking Decedent, pinning Decedent beneath it
and with his head below water, causing Decedent to suffer severe injuries that caused his
death.

24. At all times relevant hereto, Defendant knew, or should have known, or it was
reasonably foreseeable to Defendant, that users of the Greensmaster 3100 commercial
lawn mower, other commercial mowers and other commercial three and four wheel
products that Defendant designed, fabricated, manufactured, marketed, advertised,

constructed, distributed, supplied, sold, maintained, installed, serviced, repaired,
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 6 of 24

inspected and /or leased, were involved in rollover accidents when using the products as
intended by Defendant or in a manner that was reasonably foreseeable to Defendant.
25. At all times relevant hereto, Defendant knew, or should have known, or it was
reasonably foreseeable to Defendant, that users of the Greensmaster 3100 commercial
lawn mower, other commercial mowers and other commercial three and four wheel
products that Defendant designed, fabricated, manufactured, marketed, advertised,
constructed, distributed, supplied, sold, maintained, installed, serviced, repaired,
inspected and /or leased, were involved in rollover accidents when using the products as
intended by Defendant or in a manner that was reasonably foreseeable to Defendant.
26. At all times relevant hereto, the subject product was not designed, fabricated,
manufactured, marketed, advertised, constructed, distributed, supplied, sold, maintained,
installed, serviced, repaired, inspected and /or leased by Defendant with a rollover
protection system, consisting of, inter alia, a roll-bar or frame and seat belt (a “ROPS
System”), a safety system that is designed to provide a safe environment for users and
to prevent the occurrence of severe injuries or death to the user by preventing a rollover,
limiting the extent of the rollover and by protecting the user from harm in the event of a
rollover in that, inter alia, the ROPS System stops or impedes the rotation and actual
rollover of the product, prevents the user from being ejected from the seat and being
crushed or pinned by the mower during a rollover, prevents the user from being crushed
or pinned by the mower during a rollover if the operator remains in or at the seat,
prevents the user from impacting the mower body during a rollover, prevents the user

from being ejected from the mower and striking objects other than the mower after being
Case 5:19-cv-05019-JLS Document 1 Filed 10/21/19 Page 7 of 24

ejected from the mower, and enables the user to safely extricate himself from the product
in the event of a rollover.

27. Atall times relevant hereto, rollover accidents involving commercial golf
course mowers and tractors, including but not limited to those designed, fabricated,
manufactured, marketed, advertised, constructed, distributed, supplied, sold, maintained,
installed, serviced, repaired, inspected and /or leased by Defendant such as the 3100
Greensmaster commercial greens mower that lacked ROPS Systems were the leading
cause of death and serious injuries to users of said products.

28. At all times relevant hereto, Defendant knew, or should have known, that
rollover accidents involving commercial golf course mowers and tractors, including but
not limited to those designed, fabricated, manufactured, marketed, advertised,
constructed, distributed, supplied, sold, maintained, installed, serviced, repaired,
inspected and /or leased by Defendant such as the 3100 Greensmaster commercial
greens mower that lacked ROPS Systems were the leading cause of death and serious
injuries to users of said products.

29. Atall times relevant hereto the inclusion of ROPS Systems as part of the
design, manufacture, sale and distribution of said products prevented or limited the extent
of a rollover as aforesaid, preventing serious injuries and deaths, and also essentially
eliminated the deaths and serious injuries as aforesaid that occur during rollover
incidents with identical products lacking the ROPS System.

30. At all times relevant hereto, Defendant knew, or should have known, that the
inclusion of ROPS Systems as part of the design, manufacture, sale and distribution of

said products prevented or limited the extent of a rollover as aforesaid, preventing
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 8 of 24

serious injuries and deaths, and also essentially eliminated the deaths and serious
injuries as aforesaid that occur during rollover incidents with identical products lacking the
ROPS System.

31. Atall times relevant hereto, ROPS systems were commercially available to
Defendant and it was economically and technically feasible for Defendant to design,
manufacture and install a ROPS System as part of the design, manufacture, sale and
distribution of the subject product.

32. At all times relevant hereto, Defendant knew, or should have known, the
purposes and success of ROPS systems in preventing or limiting rollovers and protecting
the users from serious injuries or death during rollovers, and knew or should have known,
that ROPS systems were commercially available and that it was economically and
technically feasible for Defendant to design, manufacture and install a ROPS System as
part of the design, manufacture, sale and distribution of the subject product.

33. At all times relevant hereto, Defendant knew, or should have known that
Defendant's design, fabrication, manufacturing, marketing, advertising, constructing,
distributing, supplying, and/or leasing of the Greensmaster 3100 commercial greens
mower, including the subject product, without a ROPS system created a severe and
completely unnecessary and unjustified risk of bodily injury and death to users thereof
while engaged in the intended or reasonably foreseeable use of the product.

34. At all times relevant hereto, Defendant designed, fabricated, manufactured,
marketed, advertised, constructed, distributed, supplied, sold, maintained, installed,

serviced, repaired, inspected and /or leased the Greensmaster 3100 commercial greens
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 9 of 24

mower, including the subject product, without the ROPS System in conscious disregard
of said unnecessary and unjustified risk in order to increase profits.

35. The subject product was designed, manufactured, distributed, marketed,
advertised, constructed, installed, serviced, leased and sold by Defendant with dangers
to the intended, ordinary, reasonable or reasonably foreseeable user or consumer while
using the product in its intended, ordinarily, reasonable and reasonably foreseeable uses,
including but not limited to the lack of a ROPS System creating an unnecessary and
unjustifiable risk of the user suffering severe injury or death from a rollover.

36. At all times relevant hereto, the aforesaid dangers were unknowable and
unacceptable to the average or ordinary consumer using the subject product in the

intended, reasonable and reasonably foreseeable uses.

37. At all times relevant hereto, Defendant knew, or should have known, of the
existence of the aforesaid dangers and that the aforesaid dangers were unknowable and
unacceptable to the average or ordinary consumer using the subject product in the

intended, reasonable and reasonably foreseeable uses.

38. Atall times relevant hereto, a reasonable person would conclude that the
probability and seriousness of harm created by the aforesaid dangers to the intended,
ordinary, reasonable or reasonably foreseeable user or consumer using the subject
product in its intended, reasonable and reasonably foreseeable use outweighed the
burden or costs of Defendant taking precautions to eliminate or substantially reduce the
likelihood that said dangers would present themselves to the intended, ordinary or
reasonably foreseeable users while using the subject product, in its intended, reasonable

and reasonably foreseeable uses.
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 10 of 24

39. At all times relevant hereto, Defendants knew, or should have known , that a
reasonable person would conclude that the probability and seriousness of harm created
by the aforesaid dangers to the intended, ordinary, reasonable or reasonably foreseeable
user or consumer using the subject product in its intended, reasonable and reasonably
foreseeable use outweighed the burden or costs of Defendant taking precautions to
eliminate or substantially reduce the likelihood that said dangers would present
themselves to the intended, ordinary or reasonably foreseeable users while using the

subject product, in its intended, reasonable and reasonably foreseeable uses.

40. Because the subject product was designed, manufactured, distributed and
sold with the existence of the aforesaid dangers which were unknowable and
unacceptable to the average or ordinary consumer using the subject product in the
intended, reasonable and reasonably foreseeable uses of the product, and because a
reasonable person would conclude that the probability and seriousness of harm created
by the aforesaid dangers to the intended, ordinary, reasonable or reasonably foreseeable
user or consumer using the using the product in its intended, reasonable and reasonably
foreseeable use outweighed the burden or costs of Defendant taking precautions to
eliminate or substantially reduce the likelihood that said dangers would present
themselves to the intended, ordinary or reasonably foreseeable users while using the
subject product, in its intended, reasonable and reasonably foreseeable uses, the subject
product was designed, manufactured, distributed and sold in a defective condition
unreasonably dangerous to the intended, ordinary or reasonably foreseeable users while

using the product in its intended, reasonable and reasonably foreseeable uses.

10
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 11 of 24

41. Atall times relevant hereto, Defendant knew, or should have known, that
because the subject product was designed, manufactured, distributed and sold with the
existence of the aforesaid dangers which were unknowable and unacceptable to the
average or ordinary consumer using the subject product in the intended, reasonable and
reasonably foreseeable uses of the product, and because a reasonable person would
conclude that the probability and seriousness of harm created by the aforesaid dangers
to the intended, ordinary, reasonable or reasonably foreseeable user or consumer using
the using the product in its intended, reasonable and reasonably foreseeable use
outweighed the burden or costs of Defendant taking precautions to eliminate or
substantially reduce the likelihood that said dangers would present themselves to the
intended, ordinary or reasonably foreseeable users while using the subject product, in its
intended, reasonable and reasonably foreseeable uses, the subject product was
designed, manufactured, distributed and sold in a defective condition unreasonably
dangerous to the intended, ordinary or reasonably foreseeable users while using the

product in its intended, reasonable and reasonably foreseeable uses.

42. The aforesaid dangers which rendered the subject product defective and
unreasonably dangerous were present in the subject product at the time when said

product left the possession and/or control of all Defendant.

43. At all times relevant hereto, Defendant knew, or should have known, that the
aforesaid dangers which rendered the subject product defective and unreasonably
dangerous, were present in the subject product at the time when said product left the

possession and/or control of Defendant.

11
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 12 of 24

44. Atall times relevant hereto, Defendant designed, manufactured, distributed
and sold the subject product, with knowledge of, or in conscious disregard of the
defective and unreasonably dangerous condition of the subject product and with
knowledge of, or in conscious disregard of the severe risk of harm existing thereby to the
intended, ordinary, reasonable and reasonably foreseeable user or consumer using the

product in its intended, reasonable and reasonably foreseeable uses.

45. At all times relevant hereto, alternative feasible designs existed for the subject
product that would have prevented the rollover accident itself and the and the injuries
caused to Decedent and his death therefrom, and even if the rollover accident itself still
would have occurred, the injuries caused to Decedent and this death therefrom, that
would have rendered the subject product safe and not unreasonably dangerous for its
intended, reasonable and reasonably foreseeable uses by the intended, ordinary,

reasonable and reasonably foreseeable user or consumer.

46. At all times relevant hereto, all Defendants knew, or should have known, that
alternative feasible designs existed for the subject product, that would have prevented or
limited the rollover and protected the user from suffering severe injuries or death in the
event of rollover and that would have rendered the subject truck, including the Fifth
Wheel, safe and not unreasonably dangerous for its intended, reasonable and
reasonably foreseeable uses by the intended, ordinary, reasonable and reasonably

foreseeable user or consumer.

47. Atall times relevant hereto, all Defendants designed, manufactured,
distributed and sold the subject product, with knowledge of, or in conscious disregard of

the existence of alternative feasible designs for the subject that would have prevented or

12
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 13 of 24

limited the rollover and protected the user from suffering severe injuries or death in the
event of a rollover and that would have rendered the subject product safe and not
unreasonably dangerous for its intended, reasonable and reasonably foreseeable uses
by the intended, ordinary, reasonable and reasonably foreseeable user or consumer, and
with knowledge of, or in conscious disregard of the severe risk of harm existing to the
intended, ordinary, reasonable and reasonably foreseeable user or consumer using the
product in its intended, reasonable and reasonably foreseeable uses absent the

implementation of the alternative feasible designs.

48. The defective and unreasonably dangerous condition of the subject product
was the direct and proximate cause of Decedent's injuries and death and Plaintiff's

damages as shall be more fully set forth at length below.

COUNT |
Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill
The Toro Company
(NEGLIGENCE)
(SURVIVAL ACTION)
49. Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill,
incorporates the preceding paragraphs by reference as if fully set forth at length herein.
50. The injuries and damages to Plaintiff were directly, proximately, substantially,
and legally caused by the carelessness, negligence, gross negligence, and recklessness
of Defendant, The Toro Company, which consisted of, inter alia, the following:
(a). Designing, manufacturing, marketing, distributing, supplying, marketing,

advertising, maintaining, installing, servicing, repairing, leasing and/or selling said
subject product, in the defective and unreasonably dangerous condition, when

13
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 14 of 24

Defendant knew, or should have known, of the defective and unreasonable
dangerous condition;

(b). Designing, manufacturing, marketing, distributing, supplying, advertising,
maintaining, servicing, installing, repairing, leasing and/or selling said subject
product, in the defective and unreasonably dangerous condition, when Defendant
would have discovered said condition upon reasonable inspection, testing and
analysis and eliminated said defective and unreasonably dangerous condition;

(c). Designing, manufacturing, marketing, distributing, supplying, advertising,
maintaining, servicing, repairing, installing, leasing and/or selling said subject
product, when Defendants knew, or should have known of the defective and
unreasonable dangerous condition thereof, when Defendant did not incorporate the
state of the art in science, engineering, and in similar product manufacturing
industries;

(d). Designing, manufacturing, advertising, marketing, distributing, advertising,
supplying, maintaining, servicing, installing, repairing, leasing and/or selling said
subject product, without adequate instructions when Defendant knew, or should
have known that the lack of adequate instructions rendered said subject product,
defective and unreasonably dangerous;

(e). Failing to warn or properly and adequately warn Decedent, and others similarly
situated, of the defective and unreasonable dangerous condition as aforesaid of
said subject product, of which Defendant knew, or should have known;

(f). Failing to instruct or properly and adequately instruct the Decedent and others
similarly situated, in the safe use of said subject product;

(g). Failing to inspect or properly and adequately inspect the said subject product,
for the presence of the aforesaid defective and unreasonably dangerous condition;

(h). Failing to design, manufacture, install, maintain, lease, service, distribute
and/or maintain said subject product, in a safe condition that was safe and not
unreasonably dangerous;

(i). Failing to repair the defective and unreasonably dangerous condition of said
subject product, for defective and unreasonably dangerous condition when
Defendant knew, or should have known, of the defective and unreasonably
dangerous condition;

(j). Failing to timely and properly repair the defective and unreasonably dangerous
condition of the subject product, of which Defendant knew, or should have known;

(k). Failing to design, manufacture, distribute, sell, lease, maintain, and distribute
the subject product with a ROPS System that it was crashworthy;

(l). Violating various statutes, codes, ordinances, rules and regulations of the
United States of America, the Commonwealth of Pennsylvania and other local
governing bodies;

(m). Failing to hire, employ and/or promote various agents, servants, workmen
and/or employees with the responsibility and obligation to properly install, inspect,

14
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 15 of 24

service, design, manufacture, maintain, train, instruct and warn users regarding the
use and dangers thereof and repair the subject product;

(n). Failing to use reasonable care in hiring, employing and/or promoting various
agents, servants, workmen and/or employees who had the responsibility and
obligation to properly supply, manufacture, design, inspect, install, maintain,
service, repair, instruct, train and warn users regarding the use and dangers of the
subject product, and sell the Subject product;

(0). Permitting the various agents, servants, workmen and/or employees who had
the responsibility and obligation to properly design, install, manufacture, sell,
inspect, maintain, service, sell, install, and/or repair said subject product, and
instruct, train and warn users regarding the use and dangers thereof to continue to
work as agents, servants, workmen and/or employees, when said Defendants
knew, or should have known, that said agents, servants, workmen and/or
employees were unable to, refusing to and/or incapable of properly performing said
requirements of their respective employments;

(p). Failing to establish procedures and programs to determine whether employees
and/or potential employees charged with the responsibility and obligation to
properly design, manufacture, sell, inspect, distribute, install, maintain, repair and
service said subject product, and to instruct, train and warn users regarding the use
and dangers thereof were fit, capable of, or actually properly performing the
requirements of their respective employment;

(q). Failing to create policies, procedures, rules and programs in connection with
the design, manufacture, sale, inspection, distribution, installation, maintenance,
repair and service of said subject product, that were necessary in order to ensure
that said Subject product, was safe for its intended and reasonably foreseeable
uses, when Defendant knew, or should have known, of said failure and the severe
risk of harm to users created by said failure;

(r). Failing to follow or violating Defendant's policies, procedures, rules and
programs in connection with the design, manufacture, sale, inspection, distribution,
installation, maintenance, repair and service of said subject product, that were
necessary in order to ensure that said Subject product, was safe for its intended
and reasonably foreseeable uses, when Defendant knew, or should have known, of
said failure and the severe risk of harm to users created by said failure;

(s). Failing to communicate to Defendant’s employees and all intended or
reasonably foreseeable users Defendant's policies, procedures, rules and

programs in connection with the design, manufacture, sale, inspection, distribution,
installation, maintenance, repair and service of said subject product, that were
necessary in order to ensure that said subject product, was safe for its intended
and reasonably foreseeable uses, when Defendant knew, or should have known, of
said failure and the severe risk of harm to users created by said failure;

(t). Failing to enforce Defendant's policies, procedures, rules and programs in
connection with the design, manufacture, sale, inspection, distribution, installation,
maintenance, repair and service of said subject product, that were necessary in

15
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 16 of 24

order to ensure that said subject product, was safe for its intended and reasonably
foreseeable uses, when Defendant knew, or should have known, of said failure and
the severe risk of harm to users created by said failure;

(u). Designing, manufacturing, advertising, marketing, distributing, supplying,
maintaining, servicing, installing, repairing, leasing, formulating, processing and/or
selling the subject product, with reason to know of, and/or with reckless
indifference to the existence of the defects, when Defendant knew, or should have
known of its negligent, careless, reckless and intentional conduct set forth above
and the high degree of risk of harm posed to the user as a result thereof;

(v). Failing to perform hazard, safety, fault tree and risk/utility analyses upon the
subject product, when the performance of said analyses would have uncovered the
defective and unreasonably dangerous condition;

(w). Failing to properly perform hazard, safety fault tree and risk/utility analyses
upon the subject product, when the performance of said analyses would have
uncovered the defective and unreasonably dangerous condition;

(x). Improperly ignoring or disregarding the results of hazard, safety, fault tree
and risk/utility analyses which identified the existence of the dangerous and
unreasonably dangerous condition of the subject product;

(y). Acting negligent, careless and reckless as set forth in paragraphs (a) through
(x) above and all averments preceding Count | above with knowledge of, or in
conscious disregard of the severe risk of harm caused to intended, ordinary,
reasonable or reasonably foreseeable users or consumers using the subject
product, as intended, in a reasonable or reasonably foreseeable manner by
Defendant's negligent, careless and reckless conduct;

(z). Undertake, gratuitously or for consideration, to perform the activities set forth in
paragraphs (a) through (x) above that Defendant should have engaged in as part of
the design, manufacture, sale, installation, inspection, distribution, maintenance,
repair and servicing of said subject product, and fail to perform said duties when
such failure increased the risk of harm to Decedent and/or Decedent reasonably
relied upon Defendant's compliance with said duties by using said product.

51. Solely as a result of the carelessness, negligence, gross negligence and
recklessness of Defendant as aforesaid, Decedent was caused to suffer injuries to his
bones, joints, muscles, tendons, blood vessels and soft tissues throughout his entire
body, both internally and externally, including, but not limited to blunt force trauma

injuries and drowning injuries that were the proximate cause of his death and for which

16
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 17 of 24

Plaintiff, as Executrix of the Estate of Decedent, has a claim for damages under the
Survival cause of action against Defendant.

52. As a result of all of the above injuries, Decedent experienced conscious pain
and suffering, including physical pain, mental anguish, anxiety, loss of life’s pleasures,
bodily disfigurement, embarrassment and humiliation, up to the time of his death, and for
which Plaintiff, as Executrix of the Estate of Decedent, has a claim for damages under
the Survival cause of action against Defendant.

53. As a result of the above injuries and Decedent’s death therefrom, Plaintiff, as
Executtrix of the Estate of Decedent, was obligated to expend various and diverse sums
of money for medicine and medical treatment in an effort to cure the above injuries prior
to the death of Decedent; and Plaintiff has been obligated to expend funeral expenses
and expenses of administration of the Estate of Decedent following his death, and for
which Plaintiff, as Executrix of the Estate of Decedent, has a claim for damages under
the Survival cause of action against Defendant.

54. As a result of the above injuries and Decedent’s death therefrom, Decedent
experienced a complete loss of future earnings and earning capacity, and for which
Plaintiff, as Executrix of the Estate of Decedent, has a claim for damages under the
Survival cause of action against Defendant.

55. Defendant's conduct as aforesaid that caused Decedent's injuries and death
therefrom constitute outrageous conduct, and for which Plaintiff, as Executrix of the
Estate of Decedent, has a claim for punitive damages under the Survival cause of action

against Defendant.

17
Case 5:19-cv-05019-JLS Document 1 Filed 10/21/19 Page 18 of 24

WHEREFORE, Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W.
Deutsch, Ill, demands judgment against Defendant, The Toro Company, in an amount in
excess of One Hundred Fifty Thousand Dollars ($150,000.00) plus delay damages, costs
of suit and punitive damages.

COUNT II
Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill
The Toro Company
(STRICT LIABILITY)
(SURVIVAL ACTION)
56. Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, III,

incorporates by reference all preceding paragraphs of this Complaint as if fully set forth at

length herein.

57. Defendant, The Toro Company, designed, manufactured, distributed,
marketed, advertised, constructed, installed, serviced, leased and sold the subject

product.

58. The subject product, was designed, manufactured, distributed, marketed,
advertised, constructed, installed, serviced, leased and sold by Defendant with the
aforesaid dangers to the intended, ordinary, reasonable or reasonably foreseeable user
or consumer while using the product in its intended, ordinarily, reasonable and

reasonably foreseeable uses.

59. The subject product, reached the user or consumer, Decedent, without
substantial change in the condition in which it was designed, manufactured, distributed,

marketed, advertised, constructed, installed, serviced, leased and sold by Defendant.

18
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 19 of 24

60. Defendant expected, intended and reasonably foresaw that said subject
product, would reach the user or consumer, Decedent, without substantial change in the
condition in which it was designed, manufactured, distributed, marketed, advertised,
constructed, installed, serviced, leased and sold by Defendant and in which it left

Defendant's possession or control.

61. The use of the subject product, by Decedent and his employer at or about the
time of the incident was intended, expected, reasonable and reasonably foreseeable to
Defendant and for the purposes and in such a manner intended, expected by and

reasonable and reasonably foreseeable to Defendant.

62. At all times relevant hereto, the aforesaid dangers were unknowable and
unacceptable to the average or ordinary consumer using the subject product, in the

intended, reasonable and reasonably foreseeable uses.

63. Atall times relevant hereto, a reasonable person would conclude that the
probability and seriousness of harm created by the aforesaid dangers to the intended,
ordinary, reasonable or reasonably foreseeable user or consumer using the product in its
intended, reasonable and reasonably foreseeable use outweighed the burden or costs of
Defendant taking precautions to eliminate or substantially reduce the likelinood that said
dangers would present themselves to the intended, ordinary or reasonably foreseeable
users while using the subject product, in its intended, reasonable and reasonably

foreseeable uses.

64. Because the subject product, was designed, manufactured, distributed and
sold with the existence of the aforesaid dangers which were unknowable and

unacceptable to the average or ordinary consumer using the subject product, in the

19
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 20 of 24

intended, reasonable and reasonably foreseeable uses of the subject product, and a
reasonable person would conclude that the probability and seriousness of harm created
by the aforesaid dangers to the intended, ordinary, reasonable or reasonably foreseeable
user or consumer using the product in its intended, reasonable and reasonably
foreseeable users or consumers outweighed the burden or costs of Defendant taking
precautions to eliminate or substantially reduce the likelihood that said dangers would
present themselves to the intended, ordinary or reasonably foreseeable users while using
the subject product, in its intended, reasonable and reasonably foreseeable uses, the
subject product, was designed, manufactured, distributed and sold in a defective
condition unreasonably dangerous to the intended, ordinary or reasonably foreseeable
users while using the subject product, in its intended, reasonable and reasonably

foreseeable uses.

65. The subject product, was designed, manufactured, marketed, distributed,
supplied, advertised, maintained, installed, serviced, repaired, leased and/or sold by
Defendant in a defective condition unreasonably dangerous for unsafe for its intended or
reasonably foreseeable uses and in a condition unreasonably dangerous to the user or

consumer, which in this case is the Decedent.

66. The Defendant failed to provide proper and adequate warnings to Decedent
and Decedent's employer of the inherent and reasonably foreseeable dangers in the use

of the subject product.

67. The Defendant failed to provide proper and adequate instructions to Decedent

and Decedent’s employer of the safe and proper use of the subject product.

20
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 21 of 24

68. By failing to provide proper and adequate warnings and instructions to the
Decedent and Decedent's employer as aforesaid, Defendant designed, manufactured,
marketed, distributed, supplied, advertised, maintained, serviced, repaired, installed,
leased and/or sold said subject product, in a defective condition unreasonably dangerous

to the user or consumer, which in this case is the Decedent.

69. Atall times relevant hereto, the existing, known or foreseeable
dangers as aforesaid posed by the subject product, could have been reduced or
avoided by Defendant by the adoption of a reasonable alternative design and the
omission of said alternative design rendered said subject product, defective and

unreasonably dangerous.

70. Atall times relevant hereto, the foreseeable risks of harm posed by the
subject product, could have been reduced or avoided by the provision of reasonable
instructions or warnings by Defendant, and the omission of the instructions or warnings

rendered the subject product, defective and not reasonably safe.

71. The injuries and damages to Decedent and Plaintiff, as more fully set forth in
Count | above, were directly, proximately, substantially, and legally caused by the

defective and unreasonably dangerous condition of the subject product.

72. Defendant is strictly liable to Plaintiff pursuant to Restatement (Second) of
Torts, Section 402(A) as interpreted and modified by the Pennsylvania Supreme Court in

Tincher v. Omega Flex, 2014 Pa. LEXIS (Pa. 2014).

73. At all times relevant hereto, Defendant knew, or had reason to know of the

defective and unreasonably dangerous condition of the subject product.

21
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 22 of 24

74. At all times relevant hereto, Defendant designed, fabricated, manufactured,
marketed, distributed, serviced, installed, supplied, leased and/or sold said subject
product, in conscious disregard of, or reckless indifference to the high degree of risk of
harm to the user of the product posed by the defective and unreasonably dangerous

condition thereof.

WHEREFORE, Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W.
Deutsch, Ill, demands judgment against Defendant, The Toro Company, in an amount in
excess of One Hundred Fifty Thousand Dollars ($150,000.00) plus delay damages, costs
of suit and punitive damages.

COUNT Iil
Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill
The Toro Company
(WRONGFUL DEATH ACTION)

75. Plaintiff, Jane L. Deutsch, Executrix of the Estate of Frank W. Deutsch, Ill,
incorporates by reference all preceding paragraphs of this Complaint as if fully set forth at
length herein.

76. As a result of the negligence, carelessness and recklessness and strict
liability of Defendant as aforesaid, and Decedent's injuries and death therefrom, Plaintiff,
as Executrix of the Estate of Decedent, has been and may be in the future obligated to
expend various and diverse sums of money for, inter alia, funeral expenses, medical
expenses, and expenses of administration of the Estate of Decedent and for which
Plaintiff has a claim for under the Wrongful Death Act against Defendant pursuant to 42

P.S. §8301.

22
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 23 of 24

77. On many occasions prior to Decedent’s death, Plaintiff, the aforesaid wrongful
death beneficiary, received contributions for housing, food, clothing, other essentials,
medical care, entertainment, gifts, education, and recreation from Decedent.

78. Asa result of Defendant's aforesaid negligence, carelessness and
recklessness and strict liability and Decedent's death therefrom, the aforesaid wrongful
death beneficiary has been deprived of contributions for housing, food, clothing, other
essentials, medical care, entertainment, gifts, education, and recreation that would have
been made to her by Decedent, but for Decedent’s death, for the remainder of her natural
life, to her great damage and detriment, and for which Plaintiff, as Executrix of the Estate
of Decedent, has a claim under the Wrongful Death Act on her behalf against Defendant
pursuant to 42 P.S. §8301.

79. On many occasions prior to his death, Decedent provided society,
companionship, love, support, tutelage, guidance, moral upbringing and comfort to the
aforesaid wrongful death beneficiary and she has been deprived of the society,
companionship, love, support, tutelage, guidance, moral upbringing and comfort that she
would have received from Decedent throughout the remainder of her natural life, to her
great damage and detriment, and for which Plaintiff, as Executrix of the Estate of
Decedent, has a claim under the Wrongful Death Act on her behalf against Defendant
pursuant to 42 P.S. §8301.

80. As a direct and proximate result of Decedent’s death, the aforesaid wrongful
death beneficiary has experienced tremendous grief and emotional suffering and pain,
grief, pain and suffering she will experience throughout the reminder of her natural life, to

her great damage and detriment, and for which Plaintiff, as Executrix of the Estate of

23
Case 5:19-cv-05019-JLS Document1 Filed 10/21/19 Page 24 of 24

Decedent, has a claim under the Wrongful Death Act on her behalf against Defendant

pursuant to 42 P.S. §8301.

COHEN, FEELEY, ALTEMOSE & RAMBO, P.C.

JW.

BY:
Mark K. Altemose, Esquire
I.D. No. 58939
2851 Baglyos Circle
Bethlehem, PA 18020
(610) 625-2100
maltemose@cohenfeeley.com
Attorney for Plaintiffs

 

24
